Caton, C. J. This was a petition for a mechanics’ lien, under our statute. The petition avers that by virtue of a contract between the parties, the complainant was to build for the defendant a barn, for one hundred and eighty-five dollars, and that the work was to be completed by the sixth day of January, 1857. - The proof shows, beyond all controversy, that the price fixed by the contract for building the barn, was one hundred and twenty-five dollars. This was a fatal variance between the contract on which the suit was brought, and the one shown by the proof on the trial. There was another fatal variance between the contract set up in the petition, and the one in proof. By the first the barn was to be completed by the 6th of January, 1857, while the proof was, that it should be completed by the 1st of March, 1857. The decree of the Circuit Court must be reversed, and the suit remanded. Decree reversed.